Citation Nr: 0404826	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to Agent Orange exposure or as secondary to the 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  

In February 2001, the veteran filed a claim for annual 
clothing allowance.  This issue is referred to the M&ROC.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing held at the M&ROC 
in May 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing, the veteran testified that he was treated for 
hypertension the day before the hearing at the VA medical 
center in Topeka, Kansas.  His testimony and the records from 
the VA medical center in Topeka also reflect that he had been 
treated at the VA medical center in Wichita, Kansas, and the 
KU Medical Center.  Additionally, at the hearing, it was 
noted that the veteran is claiming that the hypertension is 
secondary to exposure to Agent Orange.  In that regard, the 
opinion of the November 2002 VA examiner does not directly 
address any relationship between hypertension and exposure to 
Agent Orange.  VA's duty to assist the veteran includes 
obtaining relevant medical records and, if applicable, a 
medical opinion in order to determine the nature and extent 
of the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with 
adequate information with regard to the claim on appeal as to 
VA's obligations as defined by the United States Court of 
Appeals for Veterans Claims in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This matter should be addressed before 
the Board conducts any further appellate review of this case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for his 
hypertension since 1994.  Obtain all 
records from the VA medical center in 
Wichita, Kansas.  Obtain all records from 
the VA medical center in Topeka, Kansas, 
from April 2003 to the present.  Obtain 
any identified records, to include all 
records from the KU Medical Center, and 
associate them with the claims folder.  
If any request for private treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

3.  After the completion of numbers 1 and 
2 above, the veteran should be afforded a 
VA hypertension examination to determine 
the nature and extent of the 
hypertension.  All special studies and 
tests should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should note that the veteran's 
complete claims file was reviewed.  The 
examiner should opine on whether it is as 
least as likely as not that the 
hypertension is related to active 
service, including exposure to Agent 
Orange.  A complete rationale based on 
the facts and medical principles should 
be provided.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the veteran's claim.   
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



